Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 10, 2019

The Court of Appeals hereby passes the following order:

A20A0241. IN RE ESTATE OF JEANNETTE BAGGETT DAVIS.

      Janet Davis Rizzo filed a petition in Fulton County Probate Court to be
appointed guardian and conservator of her aging mother, Jeannette Baggett Davis.
Matthew Davis – the grandson of the proposed ward – filed an objection and moved
to intervene in the action. The trial court denied the motion. Matthew Davis filed a
motion for reconsideration and a motion to transfer venue to DeKalb County. The
trial court denied the motion for reconsideration and dismissed the motion to transfer,
finding that Matthew Davis was not a party and thus lacked standing to file the
motion. Davis appealed, and Rizzo has moved to dismiss, arguing that Matthew Davis
lacks standing to appeal.
      It appears that no final ruling has been entered and that the guardianship
petition remains pending below. Under these circumstances, the trial court’s order
dismissing the transfer motion is not a final appealable judgment within the meaning
of OCGA § 5-6-34 (a) (1). In order to appeal, Matthew Davis was required to follow
the interlocutory appeal procedures in OCGA § 5-6-34 (b). See Patel v. Georgia
Power Co., 234 Ga. App. 141, 141 (2) (505 SE2d 787) (1998) (dismissing cross-
appeal on the basis that the order denying a motion to transfer venue was
interlocutory). His failure to do so deprives us of jurisdiction over this appeal, which
is hereby DISMISSED. Rizzo’s motion to dismiss on standing grounds is also
DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 10/10/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.